Citation Nr: 1514872	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  11-33 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from January 2006 to January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Virtual VA Supplemental Team at the Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the case was subsequently returned to the RO in St. Petersburg, Florida.

In February 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is of record.

The record before the Board consists entirely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT
	
Throughout the period of the claim, the Veteran's service-connected headaches have more nearly approximated characteristic prostrating attacks occurring on average once a month over the last several months than very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, and no higher, for migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran participated in the VA Pre-Discharge Program.  She was provided all required notice prior to her discharge from service and acknowledged this in a statement signed in September 2009.

The record also reflects that service treatment records and available and relevant post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor her representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Veteran was afforded VA examinations to assess the severity of the service-connected disability in October 2009 and October 2011.  Collectively, the reports of these examinations provide all information needed for rating purposes.  The Veteran's most recent testimony regarding her symptomatology and the other evidence of record does not suggest that her disability has increased significantly in severity since the most recent examination in October 2011.

Accordingly, the Board will address the merits of the claim.

II.  General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The Veteran asserts that an initial compensable rating is warranted for her service-connected migraine headaches.

The Veteran's service-connected headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine headaches.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable disability rating is warranted for migraine headaches with less frequent attacks.

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBESTER'S NEW WORLD DICTIONARY OF  AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

At the outset, the Board notes that in addition to migraine headaches, the medical evidence shows that the Veteran has been given a diagnosis of tension headaches.  Because the specific symptomatology and manifestations of each headache type is not clearly distinguishable from the medical evidence, the Board will attribute all of the Veteran's headache symptomatology to her service-connected migraine headache disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

In connection with her claim for service connection, the Veteran underwent a VA examination for her headaches in October 2009.  She described her headaches as "global" and manifested by stabbing and throbbing pain and photosensitivity.  Her headache pain ranged from 3 to 8 on a pain scale and was relieved by rest and medications.  Additional symptoms associated with her headaches included dizziness, nausea, and fatigue.  Reportedly, her headaches occurred on average four times per week and lasted for six hours.  She stated that when her headaches occurred, she was able to perform some household chores but was unable to work.  Specifically, she reported that she was unable to work at a computer if her headache was severe and she had to stay in a dark room until her medication began to work.  

VA records show that the Veteran sought treatment in September 2010 for "global" headaches.  She described her headache pain as a 2 out of 10 in severity.  The Veteran denied experiencing double vision, loss of consciousness, or a loss of movement or sensation with her pain.  Her headaches reportedly occurred three times a month, and the Veteran reported that she missed school approximately four to five times during the last month due to headaches.  A clinical assessment revealed no neurologic deficits, and the examiner determined that the Veteran's headaches did not meet the criteria for migraines.  The Veteran was assessed as having tension headaches, prescribed medication for her headache pain, and referred for a neurological consultation.

A November 2010 VA medical record shows that the Veteran underwent a neurology evaluation for her headaches.  She was noted to have multiple headache types manifested by severe, stabbing pain, photophobia, and phonophobia.  The Veteran reported having migraine headaches two to three times a month, lasting four to five hours, and tension-type headaches four to five times a week with varying intensity.  The neurological examination, to include a magnetic resonance imaging study of the brain, resulted in diagnoses of episodic migraines without aura and chronic tension type headaches associated with anxiety, bruxism, insomnia, and neck pain.

Additional VA medical records document the Veteran's reports of continued headache symptomatology.  A December 2010 record shows her report of some improvement in her headaches.  She presented with a headache log that indicated that she experienced two to three tension type headaches a week and reported having two migraine headaches within a month.  She denied having headaches in February 2011.  During a March 2011 health consultation, the Veteran's symptoms were noted to include headaches and sensitivity to light.  She reported having increased headaches in April 2011.  The Veteran subsequently underwent a neurology consultation in May 2011 and reported having increased tension headaches since she began using medication for an unrelated disorder.  At that time, she indicated that she had migraine headaches twice a month.  During a June 2011 consultation, the Veteran reported having constant headaches daily, and in July 2011, she reported having migraine headaches with nausea twice a month.  A November 2011 treatment record reflects her report of continued headaches; she was prescribed medication and advised to drink an electrolyte supplement daily.

In statements submitted in support of her claim, the Veteran reiterated her assertion that a compensable rating is warranted for her service-connected headaches.  On her September 2010 notice of disagreement, the Veteran reported having two to three headaches a week and reported feeling dizzy, fatigued, and dehydrated because of her headaches.  She stated that she was unable to seek treatment for the disorder prior to that time due to transportation.  In December 2011, the Veteran stated that her disability prevented her from seeking and holding gainful employment.  She relayed that the severity and frequency of her migraines prevented her from being able to get out of bed when an attack occurred.  The Veteran asserted that the disability affected her quality of life and had not improved.  

The Veteran underwent an additional VA examination in October 2011 to assess the severity of her service-connected headaches.  The examiner reviewed the claims file in connection with performing the examination and relayed that the medical examination of the Veteran was normal.  At that time, the Veteran reported having severe and nagging headaches that began in 2008 and was noted to treat her symptoms with prescription medication.  The Veteran described her headaches as occurring daily or close to everyday and of an intensity of 2 to 3 out of 10.  She reported having migraine headaches two to three times a month and stated that they were accompanied by photophobia, noise sensitivity, nausea, and vomiting.  There was no aura or warning to her migraines.  She reported that she was a full-time student and that she missed class a bit more than once a week or approximately five days a month due to headaches and migraines.  The examiner characterized the Veteran's headache episodes as low grade headaches daily and more severe debilitating headaches two to three times per month.  The Veteran was noted to have characteristic prostrating attacks of migraine headache pain less than once every two months and very frequent prostrating and prolonged attacks of migraine headache pain.  Prostrating attacks of non-migraine headache pain were noted to occur less than once every two months.  The Veteran was further noted to have very frequent prostrating and prolonged attacks of non-migraine headache pain.  

The October 2011 examiner determined that the Veteran's headache disability impacted her ability to work and noted that the Veteran appeared to have two chronic headache syndromes that have lasted for several years.  The examiner stated that the Veteran's chronic daily headaches impaired her concentration and noted that she often avoided many social, recreational, and physical activities when she experienced a severe, chronic, daily headache.  Additionally, the examiner noted the Veteran to have suffered from migraine attacks that appeared to be frequent, averaging three times per month.  The examiner relayed that the Veteran was rendered prostate during these attacks and was unable to perform work-related duties, school work, or household chores.  She was able to resume work once her pain was relieved.   The examiner concluded that the Veteran's service-connected migraine headaches often interfered with her activities of daily living.  The examiner stated that the Veteran must take continuous medication to control her symptoms.

Subsequent records dated in 2012 are negative for complaints of or treatment for headaches, but reflect that the Veteran continued attending classes full-time, to include acceptance in a doctoral program, and began working as a teaching assistant.

During the February 2015 hearing before the undersigned, the Veteran testified that she experienced two four prostrating attacks of headache pain per month, with each lasting approximately four to six hours.  She described her symptoms as intense pain with photophobia, nausea, and sensitivity to noise.  She reported that during a headache attack, she stays in a dark room for a few hours.  The Veteran stated that she treated her headaches with medication that made her feel very tired and that made it difficult for her to get up or move for two to three hours.  She testified that she was still employed as a teaching assistant and that she attended school full time.  Although she reported that she missed some days from school and work due to headaches, the Veteran indicated that her schedule was "somewhat" flexible.  She indicated that the school was understanding of her headaches and had allowed her to leave early or complete alternative work instead of attending class.  

The Board finds that the evidence described above supports the assignment of an initial 30 percent rating for the Veteran's service-connected headaches.  During the appeal period, the Veteran has consistently reported having constant tension headaches as frequently as daily and migraine headaches as frequently as two to four times per month.  Her headaches are accompanied by photosensitivity, phonosensitivity, nausea, and vomiting, and result in impairment in her ability to concentration and participate in social, recreational, and physical activities.  The headaches are relieved by rest and pain medication.  As determined by the October 2011 VA examiner, the Veteran's migraine headaches, which were noted to occur on average three times per month, often interfere with her activities of daily living.  In light of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the headaches meet the criteria for a 30 percent rating under Diagnostic Code 8100 throughout the period of the claim.

However, a higher disability evaluation for migraines is not warranted because the evidence fails to show that the headaches more nearly approximate the severe, very frequent, completely prostrating and prolonged attacks producing severe economic inadaptability required for the higher rating.  Such a severity of headaches is not shown in this case, because even while the Veteran has asserted having tension headaches as frequently as daily and migraines as frequently as four times a month, she has generally reported that these episodes last, at most, for only six hours and are relieved with rest and medication.  Based on her own reports, she is still able to complete some of her daily activities during a headache attack and to resume some of her other daily activities once her medication has taken effect.  Moreover, although she has reported missing approximately five days a month from school due to her headache disability, she is also noted to have continued and excelled in her full-time studies and to have even secured employment as a teaching assistant.  While the October 2011 VA examiner noted the Veteran to have very frequent prostrating and prolonged attacks of migraine and non-migraine pain, the examiner also stated that she had prostrating attacks of migraine headache pain less than once every two months.  Moreover, the Veteran's testimony indicates that she experiences prostrating attacks approximately two to four times a month and is able to resume her work after a short duration through the use of medication.  Given this, coupled with the Veteran's continued successful academic pursuits, the Board finds that the preponderance of the evidence establishes that the Veteran's service-connected headaches more nearly approximate disability manifested by characteristic prostrating attacks occurring on an average once a month over the last several months, than disability manifested by very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.

In reaching this determination, the Board has considered whether staged ratings for the Veteran's headaches are appropriate in this case; however, at no time during the period in question has the disability warranted more than the schedular rating assigned herein.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The symptoms exhibited by the Veteran's service-connected headaches, to include prostrating attacks, are contemplated by the rating criteria.  Therefore, referral for consideration of an extra-schedular rating is not warranted.

Finally, although the Veteran has submitted evidence of her medical disability, and made a claim for the highest rating possible, she has not submitted evidence of unemployability, or claimed to be unemployable due to the disability on appeal.   Therefore, the question of entitlement to a total disability rating based on individual unemployability due to her service-connected headache disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2011).


ORDER

A 30 percent rating, but no higher, for migraine headaches is granted subject to the criteria applicable to the payment of monetary benefits.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


